Citation Nr: 1823440	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-30 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1974 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for hypertension and reopened a previously denied claim of service connection left ear hearing loss and denied that claim on the merits.  The Veteran timely appealed these issues.

As a procedural matter, the Veteran filed an original claim of service connection for bilateral hearing loss in September 1992.  See September 1992 VA Form 21-526, Veteran's Application for Compensation or Pension.  In a May 1993 rating decision, the RO granted service connection for right ear hearing loss, but denied service connection for left ear hearing loss on the basis that the Veteran did not have hearing loss disability in the left ear for VA purposes.  The Veteran did not appeal that rating decision, and the decision became final.  The Veteran filed to reopen the claim in September 2010.  The September 2011 rating decision reopened the claim but denied it on the merits, finding that the evidence showed that his current left ear hearing loss disability was not related to his active service.  

As will be discussed herein, the Board finds that new and material evidence has been received to reopen the claim for service connection for left ear hearing loss.  However, additional evidentiary development is necessary prior to further consideration.  The issues of service connection for hypertension and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1993 rating decision, the RO denied service connection for left ear hearing loss.  Although the Veteran was notified of the RO's decision and his appellate rights, he did not appeal the decision, nor was new and material evidence received within the following year.

2.  Evidence received since the last final decision in May 1993 is not cumulative or redundant of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The May 1993 rating decision which denied service connection for left ear hearing loss is final.  38 U.S.C. § 7104 (1991); 38 C.F.R. § 20.1100 (1993).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for left ear hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
      
Due Process

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Law

New and material evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105(c) (2012); 38 C.F.R. §§ 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Service connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Analysis

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss

The Veteran had active service from October 1974 to September 1992.  The Veteran's DD Form 214 shows that his military occupational specialty was "indirect fire infantryman" for 17 years and "club management" for 5 years.  

Service treatment records (STRs) show that at his September 1974 military enlistment medical examination, a reference audiogram revealed normal hearing acuity.  

In-service treatment records show that in September 1978, the Veteran was given an Annual Class Flight Physical.  On clinical examination, the ears were marked "normal."  An audiometric examination using the ISO standards revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
20
LEFT
15
10
10
10
25

A March 1987 Periodic Examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
20
25
LEFT
10
5
10
15
15

In February 1990, the Veteran was given an "Over Forty" Physical Examination.  On clinical examination, his ears were examined and determined to be normal.  The corresponding audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

0
10
30
25
LEFT

5
20
30
20

In March 1990, the Veteran underwent audiometric testing after exposure to noise in the course of his duties.  The Audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
20
35
LEFT
100
5
20
30
20

Another Reference Audiogram was completed in November 1990 and showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
15
LEFT
0
0
5
10
15

The examiner made a note that the Veteran was "routinely exposed to hazardous noise."

A Hearing Conservation Data examination was performed in December 1991 and showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
10
20
40
LEFT
15
5
10
10
25 

In July 1992, the Veteran had his separation examination.  The audiometry examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
10
20
40
LEFT
15
5
10
10
25

On clinical examination, it was noted that the Veteran suffered from tinnitus.

Shortly after separation from service in September 1992, the Veteran filed his original claim for service connection for bilateral hearing loss.  The Veteran was afforded a VA examination at the Birmingham VA Medical Center (VAMC) in November 1992.  Here, the Veteran reported decreased hearing since 1989 and a history of tinnitus and noise exposure.  The Veteran reported being exposed to mortar file while in the military and denied medical treatment or surgery involving his ears.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
30
40
LEFT
5
0
5
15
20

The Speech Discrimination Score (Maryland CNC Word List) was documented as 92 percent in the right ear and 96 percent in the left ear.  The examiner concluded that the results suggested a mild high frequency sensorineural hearing loss in the right ear, but the left ear showed hearing acuity within normal limits.  The examiner also commented that thresholds appeared to represent true organic acuity.

In December 1992, the Veteran was afforded a "general" VA examination.  The examiner stated that the Veteran had bilateral high frequency hearing loss; however, there was no corresponding audiological examination conducted at this examination.

Based on this evidence, in a May 1993 rating decision, the RO granted service connection for right ear hearing loss, but denied service connection for left ear hearing loss on the basis that the Veteran did not have hearing loss disability in the left ear for VA purposes.  Although he was notified of his procedural and appellate rights in a June 1993 letter, the Veteran did not appeal within the applicable time period, nor was new and material evidence received within one year of the decision.  Neither the Veteran nor his representative has contended otherwise.  Thus, the decision is final and not subject to revision on the same factual basis.  

In this appeal, the Veteran now seeks to reopen his claim of service connection for left ear hearing loss.  As noted above, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the final May 1993 rating decision.  After reviewing the record, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156 warranting reopening of the claim of service connection for left ear hearing loss.

In that regard, the Veteran was afforded a VA audiological examination in December 2010.  The examiner noted that the Veteran reported difficulty understanding communication in the presence of competing noise.  In regards to past exposure, the examiner documented that the Veteran's military exposure is significant for artillery noise and he was primarily exposure to mortar fire and large gun fire in service.  Audiometric testing showed pure tone threshold results, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
45
60
LEFT
10
15
25
50
60

The Speech Discrimination Score (Maryland CNC Word List) was documented as 88 percent in the right ear and 88 percent in the left ear.  The examiner noted that the Veteran has sloping to a moderately-severe sensorineural hearing loss in the left ear.

The Board finds that this evidence is new and material because it shows that the Veteran now has a current left ear hearing loss disability which meets the criteria set forth in 38 C.F.R. § 3.385, an element which was previously lacking at the time of the prior decision.  Given the basis for the prior denial, as well as the remaining evidence of record, the Board finds that the claim of service connection for left ear hearing loss is reopened.

Although the record is sufficient to warrant a reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Cf. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Once a claim is reopened, however, the statutory duty to assist is triggered.  See 38 U.S.C. § 5103 (2012).  For the reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits as to the pending claim. 


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for left ear hearing loss is granted.  


REMAND

Entitlement to Service Connection for Left Ear Hearing Loss

As set forth above, the Veteran underwent a VA examination in December 2010 at which he was diagnosed as having left ear hearing loss.  Because the examiner did not provide a nexus opinion, the RO requested that one be completed.  In July 2011, the same examiner who conducted the December 2010 VA examination submitted an addendum opinion, stating that the Veteran left the military with hearing within normal limits in the left ear; thus, his military noise exposure did not have an effect on his left ear hearing loss.

The Board finds that the opinion is inadequate.  The absence of in-service evidence of a hearing disability is not fatal to a claim of service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The record in this case establishes a current left ear hearing loss disability, as well as in-service noise exposure.  As such, the Board finds that this examiner's rationale is inadequate as it solely relied on the absence of a hearing loss disability at the time of service separation.  As such, an addendum opinion must be obtained on remand.


Entitlement to Service Connection for Hypertension

A review of the record shows that further development is necessary before a decision may be reached on the merits of the Veteran's claim for service connection for hypertension.  

In the September 2011 rating decision, the RO stated that it "electronically reviewed" outpatient treatment records from the Birmingham VAMC from March 8, 1999 through August 16, 2011.  These records were not associated with the Veteran's claims file and therefore unavailable for the Board's review.  However, as the RO partially relied on these records in denying the Veteran's claim for service connection, it is necessary that these be incorporated into the claims file.

In addition, given the evidence of record, a VA medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all relevant clinical records from the Birmingham VAMC for the period from 1992 to the present, to include the records for the period from March 8, 1999 through August 16, 2011, referred to in the June 2014 Statement of the Case.

2.  Obtain an opinon from an appropriate clinician regarding the etiology of the Veteran's left ear hearing loss.  Access to the Veteran's electronic VA claims file must be made available to the examiner for review in connection with the examination.  After reviewing the record, the clinician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left ear hearing loss was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein, to include established noise exposure.

The examiner is advised that the mere absence of evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

3.  Afford the Veteran a VA examination regarding the etiology of his current hypertension.  Access to the Veteran's electronic VA claims file must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing his medical history and the evidence of record, the examination should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current hypertension had its inception during his period of active service or within one year thereafter, or is otherwise casually related to his active service or any incident therein, to include a history of "borderline hypertension" during a tour of duty in Germany.  See e.g. December 1992 VA medical examination.  

4.  After conducting any additional development deemed necessary, the RO should readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and given an appropriate period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


